United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS         September 9, 2003

                         FOR THE FIFTH CIRCUIT           Charles R. Fulbruge III
                                                                 Clerk


                             No. 03-60378
                           Summary Calendar



JAMES EARL ELLIS, SR.,

                                      Plaintiff-Appellant,

versus

JOHNNY HARGROVE, Chief of Police, Winona, Mississippi Police
Department, in his personal and professional position and the
City of Winona, Mississippi; JERRY YATES, Sergeant Major,
Carroll-Montgomery Correctional Facility, in his personal and
professional position and the County of Carroll, Mississippi and
the Carroll-Montgomery Correctional Facility; THE TOWN OF WINONA,
MISSISSIPPI; THE TOWN OF VAIDEN, MISSISSIPPI,

                                      Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
            for the Northern District of Mississippi
                     USDC No. 4:00-CV-182-PB
                       --------------------

Before JONES, BENAVIDES and CLEMENT, Circuit Judges.

PER CURIAM:*

          James Earl Ellis, Sr., appeals the district court’s

dismissal of his 42 U.S.C. § 1983 complaint for failure to state a

claim upon which relief may be granted pursuant to Rule 12(b)(6) of

the Federal Rules of Civil Procedure.      Ellis argues that he was

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                        No. 03-60378
                                             -2-

unlawfully    extradited           to    Florida      without     a   hearing;       he    was

unlawfully held for 47 days before being extradited; he was not

finger-printed,       photographed,             or    interviewed       by    a   criminal

investigator; and the defendants coerced him into signing a waiver

of   extradition      by    placing       him    in   administrative         segregation,

denying him telephone calls and visitors, and verbally abusing him.

Ellis has not shown that the defendants violated his constitutional

rights by holding him for 47 days or by extraditing him without a

hearing as the U.S. Constitution, 18 U.S.C. § 3182, and Mississippi

law do not mandate the release of a fugitive after 30 days and do

not mandate a hearing prior to extradition.                     See U.S. Const. Art.

IV, § 2, cl. 2; 18 U.S.C. § 3182; Miss. Code Ann. §§ 99-21-1 to 99-

21-11 (1972); Good v. Allain, 646 F. Supp. 1029, 1031 (S.D. Miss.

1986), aff’d in part and modified on other grounds in part, 823

F.2d 64, 66 (5th Cir. 1987).                 Ellis has not shown that he had a

constitutional     right       to       be   finger-printed,          photographed,         or

interviewed by a criminal investigator.                   Ellis has not shown that

his constitutional rights were violated because he was held in

administrative segregation and was not allowed telephone calls and

visitors.    See Luken v. Scott, 71 F.3d 192, 193 (5th Cir. 1995).

Further,     verbal        abuse    does     not      rise   to       the    level    of     a

constitutional violation.               See Calhoun v. Hargrove, 312 F.3d 730,

734 (5th Cir. 2002).         Because Ellis can prove no set of facts which

would entitle him to relief, the district court did not err in
                          No. 03-60378
                               -3-

dismissing his complaint for failure to state a claim upon which

relief may be granted.

          For the first time on appeal, Ellis states that he was

also denied contact with an attorney.    “‘The Court will not allow

a party to raise an issue for the first time on appeal merely

because a party believes that he might prevail if given the

opportunity to try a case again on a different theory.’”        See

Leverette v. Louisville Ladder Co., 183 F.3d 339, 342 (5th Cir.

1999).

          AFFIRMED.